

116 HR 4048 IH: Automatic Listening Exploitation Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4048IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Moulton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo limit the use, recording, or transmission of any speech or sound captured by a smart speaker, or
			 any video or image captured by a video doorbell, and to prohibit, as an
			 unfair or deceptive act or practice, such use, recording, or transmission
			 without the express consent of the consumer.
	
 1.Short titleThis Act may be cited as the Automatic Listening Exploitation Act of 2019. 2.Conduct prohibited (a)Smart speakersIt shall be unlawful for a person who provides any smart service through a proprietary smart speaker to—
 (1)store or make a recording or transcript of any speech or sound captured by a smart speaker unless— (A)the smart speaker is specifically activated to do so by detecting an audible wake word or phrase that is known to the user; and
 (B)the smart speaker first makes an audible response or visual indication upon activation by such wake word or phrase; or
 (2)use any storage or recording or transcript of any voice interaction by a user with the voice-user interface, or transmit such recording or transcript to a third party, for any purpose—
 (A)other than to— (i)process a request and provide the service the user is requesting;
 (ii)improve the speech recognition and natural language understanding of the voice-user interface; or (iii)help the voice-user interface to adapt to speech patterns, vocabulary, and personal preferences; and
 (B)without— (i)first providing to the user of the smart speaker when the speaker is first set up for use a clear and conspicuous notice, set off from other text in any user agreement, of the specific purpose or purposes described in subparagraph (A);
 (ii)first obtaining the express consent of the user for that specific purpose; and (iii)permitting the user of the smart speaker to require the deletion of any recording or transcript of any speech or sound captured by a smart speaker of such user at any time.
 (b)Video doorbellsIt shall be unlawful for a person who provides any security monitoring or other service through a proprietary video doorbell to—
 (1)store or make a recording of any video, image, or audio captured by the video doorbell’s camera unless—
 (A)the video doorbell is specifically activated to do so when an individual presses the button of the doorbell, or alternatively, when the doorbell senses an individual at the doorstep with its built-in motion sensors, or is activated remotely by the user of the doorbell through the user’s smartphone, computer, or similar internet-enabled mobile device; and
 (B)such video or image is provided to the user of the video doorbell at the time such video or image is captured; or
 (2)use any storage or recording of any video, image, or audio captured by the video doorbell’s camera, or transmit such recording to a third party, for any purpose—
 (A)other than to provide the video, image, or audio to the user of the video doorbell or to allow the user using a smartphone, computer, or other internet-enabled device to watch and talk with a guest at the door by using the doorbell's built-in camera and microphone; and
 (B)without— (i)first providing to the user of the video doorbell when the video doorbell is first set up for use a clear and conspicuous notice, set off from other text in any user agreement, of the specific purpose or purposes described in subparagraph (A);
 (ii)first obtaining the express consent of the user for that specific purpose; and (iii)permitting the user of the video doorbell to require the deletion of any recording of any video or image captured by the video doorbell’s camera of such user at any time.
						3.Enforcement
			(a)Federal Trade Commission
 (1)Unfair or deceptive act or practiceA violation of a section 2 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (2)Powers of CommissionThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates section 2 shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
				(b)Enforcement by State attorneys general
 (1)In generalIf the attorney general of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating this Act, the attorney general, or other official or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—
 (A)enjoin further such violation by the defendant; (B)enforce compliance with this Act; or
 (C)obtain civil penalties not to exceed $40,000 per violation. (2)Notice and intervention by the FTCThe attorney general of a State shall provide prior written notice of any action under paragraph (1) to the Federal Trade Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right—
 (A)to intervene in the action; (B)upon so intervening, to be heard on all matters arising therein; and
 (C)to file petitions for appeal. (3)Limitation on State action while Federal action is pendingIf the Federal Trade Commission has instituted a civil action for violation of this Act, no State attorney general, or official or agency of a State, may bring an action under paragraph (1) during the pendency of the action initiated by the Commission against any defendant named in the complaint of the Commission for any violation of this Act alleged in the complaint.
 4.DefinitionsAs used in this Act, the following definitions apply: (1)The term Internet-enabled means, with respect to an electronic device, that the device can connect to the Internet directly or through another device.
 (2)The term person means any individual, partnership, corporation, trust, estate, cooperative, association, or other entity.
 (3)The term smart service means any service provided to a consumer using a smart speaker, such as Internet content streaming services or virtual assistant services.
 (4)The term smart speaker means an Internet-enabled electronic device that can be controlled through a voice-user interface that provides a smart service to a user.
 (5)The term user means— (A)an individual who uses or interacts with a smart speaker using spoken or other commands; or
 (B)an individual who is provided images or audio captured by, or the ability to interact with, a video doorbell through the user’s smart­phone, tablet computer, or similar Internet-enabled mobile device.
 (6)The term video doorbell means an Internet-enabled doorbell, equipped with a camera or microphone, or both, that— (A)notifies the smartphone, computer, or similar Internet-enabled mobile device of a user when a guest arrives to the entrance of the door;
 (B)is activated when the guest presses the button of the doorbell, or alternatively, when the doorbell senses a guest with its built-in motion sensors, or activate remotely by the user of the doorbell through the user’s smartphone, computer, or similar Internet-enabled mobile device; and
 (C)may allow the user using the smartphone, computer, or other Internet-enabled device to watch and talk with the guest by using the doorbell's built-in camera and microphone.
 (7)The term voice-user interface is a speech recognition technology that understands spoken commands and questions to allow people to communicate with a computer or smart speaker.
 (8)The term wake word or phrase means a spoken word or phrase that triggers the voice-user interface on a smart speaker to listen for user commands or queries.
			